129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard ANDERSON;  Norris Nielsen, Plaintiffs-Appellants,v.UNISYS CORPORATION, Defendant-Appellee.
No. 96-3145.
United States Court of Appeals, Eighth Circuit.
Submitted June 11, 1997.Filed Oct. 2, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before LOKEN and LAY, Circuit Judges, and FENNER,* District Judge.
PER CURIAM.


1
Richard Anderson and Norris Nielsen commenced this action alleging that they were the victims of age discrimination when laid off from Unisys Corporation's Software Engineering Department as part of a sizeable reduction in force.  After a lengthy trial, the jury returned a verdict in favor of Unisys, and the district court1 denied plaintiffs' motion for a new trial.  Plaintiffs appeal, contending that the district court abused its discretion by excluding as irrelevant or cumulative various exhibits offered by plaintiffs at trial.  After careful review of the record, we conclude that none of the exhibits in question was admitted into evidence and later excluded;  instead, Unisys's timely objections to admissibility were taken under advisement and later sustained.  We further conclude that these evidentiary rulings did not abuse the district court's discretion.  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



*
 The HONORABLE GARY A. FENNER, United States District Judge for the Western District of Missouri, sitting by designation


1
 The HONORABLE JAMES M. ROSENBAUM, United States District Judge for the District of Minnesota